Citation Nr: 1014901	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to 
September 1967, including service in the Republic of Vietnam 
from September 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied entitlement to service 
connection for PTSD.

The Veteran failed to appear for a Board hearing at the RO in 
September 2008.

Subsequent to the issuance of the February 2006 statement of 
the case (SOC), the Veteran submitted additional evidence.  
This evidence was not accompanied by a waiver of RO 
consideration.  However, this evidence is not pertinent to 
the issue on appeal, and such a waiver is unnecessary.  See 
38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran was exposed to combat as defined by VA 
regulations while serving in Vietnam.

2.  A current diagnosis of PTSD has been related to the 
Veteran's reported in- service combat stressors.


CONCLUSION OF LAW

The criteria for the grant of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 
C.F.R. § 3.304 (2009)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid an appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required. Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 38 
U.S.C.A. § 1154(b), which apply only after combat service has 
been established.  The opinion interpreted that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence. VAOPGCPREC 12-99.

The United States Court of Appeals for Veterans Claims 
(Court) has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99. Evidence submitted to 
support a claim that a veteran engaged in combat may include 
the veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).

If there is no combat experience, or if there is a 
determination that a veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in- 
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of a veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

PTSD

An October 1965 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied nervous 
trouble of any sort in his accompanying Report of Medical 
History (RMH).  A September 1967 discharge examination was 
also negative for any relevant abnormalities and in his 
accompanying RMH he again denied nervous trouble of any sort.  
His remaining service treatment records were negative for any 
complaints, treatments or diagnoses of any psychiatric 
condition.

Service personnel records indicate that the Veteran's 
military occupational specialty (MOS) was rifleman from 
September 1966 to October 1966 and first cook from October 
1966 to July 1967.  He was assigned to Company A, 3rd 
Battalion of the 22nd Infantry Division while serving in 
Vietnam.

In a February 2005 statement, the Veteran reported that his 
MOS during Vietnam was that of a cook and that he drove the 
mess truck the majority of his time.  He occasionally went on 
night patrols.  He had transported food to soldiers in the 
field in February or March 1967 and was caught in a firefight 
that resulted in 54 Americans killed and 540 Viet Cong 
killed.  He identified the bodies of soldiers from his unit 
at the Ton Sun Nhut airport after this incident.

The Veteran testified during a September 2005 Decision Review 
Officer (DRO) hearing that he was assigned to A Company of 
the 22nd Infantry while serving in Vietnam.  He had traveled 
to a base campus in approximately February 1967 when the Viet 
Cong attacked.  This attack resulted in 54 American soldiers 
being killed.  He helped to transport the bodies to a 
helicopter and generally knew the men due to his work as a 
cook.  He recalled the name of one soldier who was killed.

During VA treatment in July 1992, the Veteran reported that 
in Vietnam he drove a truck with food supplies.  He denied 
participation in combat operations, but reported being 
exposed to enemy or friendly fire.  He also described an 
incident in which he was exposed to heavy rocket and mortar 
fire while delivering food.

A September 2004 VA depression screening was negative.

Treatment for alcohol dependence was noted in a September 
2005 VA treatment note.  Complaints of anxiety and flashbacks 
were also noted.  Depression, sleep disturbances, poor 
appetite and current suicidal ideations were denied.  The use 
of prescribed psychotropic medications was also denied.  No 
psychotic features or dangerousness to self or others were 
noted on examination.  A diagnostic impression of alcohol 
dependence was made.

An assessment of PTSD was noted in a September 2005 VA 
treatment note.

Complaints of daytime memories, daytime dissociative 
flashbacks and nightmares were noted in a December 2005 VA 
psychological examination.  Depression and anxiety were 
reported.  He reported going on night patrols and being 
subject to small arms, mortar and artillery fire while 
stationed in Vietnam.  He also described a firefight in which 
over 500 Vietcong were killed and in which he was involved.  

A history of more than 10 arrests due to flashbacks and a 
long history of problematic substance abuse were reported.  
Serious problems with both long and short term memory were 
reported and were noted to be "probably somewhat" alcohol 
related.  Obsessive behaviors and panic attacks were denied. 

Mental status examination conducted by the December 2005 
examiner showed that the Veteran was alert, oriented and that 
he was able to relate appropriately with the examiner.  His 
thought processes demonstrated good coherence and logic 
without loose associations.  The examiner noted that the 
Veteran experienced traumatic events while stationed in 
Vietnam that he had persistently re-experienced in several 
ways including recurrent and intrusive distressing 
recollections and dreams as well as flashbacks.  He 
demonstrated persistent avoidance of any stimuli associated 
with these traumatic events as well as persistent symptoms of 
increased arousal.  His symptoms extend back over more than 
30 years.  

Following this interview and a review of the Veteran's claims 
file, a diagnosis of chronic PTSD and a history of alcohol 
dependence without physiological dependence in early full 
remission were made.  The examiner also noted that the 
Veteran appeared to have used alcohol in a futile attempt to 
control his PTSD symptoms.

The Veteran has a current disability as he has been diagnosed 
as having PTSD on several occasions, including at the 
December 2005 examination.  The December 2005 examiner, 
following the examination and a review of the Veteran's 
claims file, linked this condition to combat stressors 
experienced during service in Vietnam.

In order for the Veteran's PTSD to be considered service-
connected, there must be credible evidence of his claimed 
stressors or showing that he engaged in combat and thus needs 
no supporting evidence for his purported stressors.  See 38 
C.F.R. § 3.304(f).

The evidence establishes that the Veteran engaged in combat 
as defined by VA and the Court.  His reports of being caught 
in a firefight in approximately February 1967 are consistent 
with the circumstances, conditions and hardships of his 
service.  

Moreover, a review of an April 1967 Recommendation for 
Presidential Unit Citation (Recommendation) drafted by the 
3rd Brigade Headquarters commander indicates that the 
Veteran's assigned unit was involved in a heavy firefight at 
Suoi Tre in March 1967.  This firefight resulted in more than 
30 American casualties and more than 600 Viet Cong 
casualties, and the events described in this Recommendation 
are consistent with the events described by the Veteran.  The 
text of this Recommendation further indicates that various 
support personnel, including cooks, were used to defend the 
perimeter of a fire support base from the Viet Cong attack.  
In light of the Veteran's combat status and the information 
contained in his Recommendation, his reports of combat 
stressors are accepted as establishing their occurrence.

As all of the elements needed for the grant of service 
connection for PTSD have been demonstrated, the claim is 
allowed.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


